Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 1/26/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25, 27-33, 36-37, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase “a ligand interactive agent” is not a term of art.    A “ligand” is an ion or molecule attached to a metal atom by coordinate bonding.   “Interactive” means influencing or having an effect on each other.  A ligand interactive agent could be an agent that facilitates interaction between two ligands.   Alternatively, a ligand interactive agent could be an agent that influences or has an effect on a single ligand.   The specification does not define the term “ligand interactive agent,” either explicitly or through a representative number of examples.   Although the application does disclose that applicant’s term “ligand interactive agent” may in one embodiment include C8-20 fatty acids and esters thereof (paragraph 6), it does not teach that applicant’s term “ligand interactive agent” may include cholesterol nor teach that it may be “selected from Cs-20 fatty acids, Cs-20 fatty acid esters, cholesterol, and any combination thereof,” as presently claimed. Although cholesterol is enumerated in the specification as a poorly soluble drug (paragraph 23-24), and as a hydrophobic (non-polar) ligand (paragraphs 93-94), the specification and original claims do not disclose that cholesterol may be an embodiment of a ligand interactive agent. 
Applicant argues that the scope of “ligand interactive agent” is well known in the art and quotes paragraphs 43-44 of the specification for support.  Applicant further argues that although the specification does not literally state cholesterol to be a contemplated embodiment of the ligand interactive agent, the recitation of cholesterol at paragraph 54 essentially recapitulates the recitation of paragraph 50 where isopropyl myristate is included as the ligand interactive agent, and the specification demonstrates that cholesterol and isopropyl myristate are both hydrophobic moieties and therefore any embodiment for which isopropyl myristate is contemplated for, the artisan would understand that cholesterol is contemplated for the same embodiment. 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that the scope of “ligand interactive agent” is described in paragraphs 43-44, the examiner’s response is that there is no definition of this term in these sections or elsewhere in the specification, nor is there a representative number of examples to support the genus of “ligand interactive ligand.”   A “ligand” is an ion or molecule attached to a metal atom by coordinate bonding.   “Interactive” means influencing or having an effect on each other.  A ligand interactive agent could be an agent that facilitates interaction between two ligands.   Alternatively, a ligand interactive agent could be an agent that influences or has an effect on a single ligand.   The specification does not define the term “ligand interactive agent,” either explicitly or through a representative number of examples.   As such, the application fails to provide adequate written description for a genus of “ligand interactive agents” and fails to describe what compounds fall into this genus.  Regarding applicant’s argument that as isopropyl myristate is a contemplated embodiment of applicant’s ligand interactive agent, and as cholesterol and isopropyl myristate have similar chemical properties, such as hydrophobicity, that the artisan would understand that cholesterol can be substituted for isopropyl myristate as the ligand interactive agent, the examiner’s response is that this is not how the artisan would read applicant’s specification.”  Although cholesterol is enumerated in the specification as a poorly soluble drug (paragraph 23-24), and as a hydrophobic (non-polar) ligand (paragraphs 93-94), the specification and original claims do not disclose that cholesterol may be an embodiment of a ligand interactive agent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 25, 28-33, 36-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010008876 to Sailor in view of US 20110014473 to Ying.    Sailor discloses a quantum dot (QD) drug delivery system (QD-DDS) comprising: (i) a water-soluble QD nanoparticle comprising a core semiconductor material or a core/shell semiconductor material and an outer layer, the outer layer comprising: an inner hydrophobic domain, a middle amphiphilic domain, and an outer hydrophilic domain; and ii) a drug molecular located at the inner hydrophobic domain, the middle amphiphilic domain, or the outer hydrophilic domain of the outer layer, wherein the drug molecule is releasable from the outer layer upon excitation of the QD nanoparticle (paragraphs 6, 18, 22, 59-60; Scheme 1; Claims 1, 4-7, 9, 11-13, 18).   The nanoparticles are not micelles but are a micellar hybrid nanostructures (MHN) that comprise a magnetic nanostructure, at least one quantum dot, and a therapeutic drug within a PEG-phospholipid (paragraph 5). Excitation of the nanoparticle causes disruption of the PEG-phospholipid and delivery of the drug (paragraphs 80-81).   Disruption may be caused by excitation with 450 nm light (blue light) (paragraph 17).   The water-soluble QD nanoparticle comprising a semiconductor material such as ZnS (paragraph 59).  The water-soluble QD nanoparticle may comprise a core formed of a semiconductor material which is cadmium-free (paragraph 50).   The water-soluble QD nanoparticle may comprise an alloyed semiconductor material having a bandgap value that increases outwardly by graded alloying (paragraph 59).  The outer layer comprises a monomethoxy polyethylene oxide (a surface modifying agent) (paragraph 36).  The semiconductor material may comprise a heavy metal, such as Hg (paragraph 59).   The nanoparticle further comprises thiol end groups (capping ligands) (paragraphs 68 and 70).   The QD may be derivatized with an antibody (a targeting ligand) prior to loading with the drug (paragraphs 8-10, 60, 66-70).   Fatty acid esters such as triacylglycerol (a C8-C20 fatty acid ester; a ligand interactive agent) may be incorporated on the outer surface (paragraph 36).   Regarding the limitations “the drug molecule is hydrophobic with an octanol-water partition coefficient (logP) of greater than 0,” “the drug molecule is hydrophobic with an octanol-water partition coefficient (logP) of greater than 1,” a composition cannot be separated from its properties.   As the quantum dot drug delivery system of Sailor is structurally identical to the instant drug delivery system, it must possess the same properties as the instant drug delivery system, that is, “the drug molecule is hydrophobic with an octanol-water partition coefficient (logP) of greater than 0” and “the drug molecule is hydrophobic with an octanol-water partition coefficient (logP) of greater than 1.” “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 
Sailor fails to teach derivatizing the quantum dot with a targeting ligand prior to loading with the drug molecule wherein the targeting ligand is chosen from the instant group.
Ying is directed to methods of treating (paragraph 70) and is therefore in the same field of invention as Sailor.  Ying teaches that EGFR antibodies may be conjugated with quantum dots to target breast cancer cells (paragraphs 18 and 70).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to derivatize the quantum dot with EGFR.  The motivation for this would have been that by derivatizing the quantum dot with EGFR, the quantum dot may be used to treat breast cancer. 
Applicant argues that Sailor is directed to micelles, where  Ying is directed to polymer-coated nanoparticles, and Sailor and Ying are therefore directed to different technologies.  There is no teaching in either Sailor or Yang as to how to modify the micellular nanoparticles of Sailor to incorporate EGRF.  To combine the polymer coated nanoparticles of Ying with the micelles of Sailor would change the principle operation of Sailor.
Applicant’s arguments have been fully considered but are not found persuasive.   Ying was relied on for its teaching that EGFR antibodies may be conjugated to quantum dots to target breast cancer cells  The artisan would not read the references as applicant has, but would understand that both Sailor and Ying are in the same field of invention, that is, the preparation and use of targeted quantum dots in methods of diagnosing and treating cancer.  Regarding applicant’s argument that to alter Sailor by  incorporating the polymer coating of Ying would change the principle operation of Sailor, the examiner’s response is that the basis of the rejection is not to alter Sailor by incorporating the polymer coating of Ying.  The basis of the rejection is that it would have been obvious to derivatize the quantum dot of Sailor with EGFR as the targeting agent of Sailor.   Sailor discusses extensively methods of incorporating targeting moieties onto the surface of its structure and gives sufficient guidance of how to incorporate such targeting moieties (paragraphs 8, 10-11, 15, 18, 32-34, 46-47, and 66-67).  It would have been obvious to derivatize the quantum dot of Sailor with EGFR.  The motivation for this would have been that by derivatizing the quantum dot with EGFR, the quantum dot may be used to treat breast cancer. 


Claims 21-23, 25, 27-33, 36-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010008876 to Sailor in view of US 20110014473 to Ying in further view of WO 2013093631 to Nassani. The relevant portions of Sailor are given above.
Sailor fails to teach incorporation of isopropyl myristate as a ligand interactive agent.
Nassani is directed to quantum dots, which are bound to surface modifying ligand that are tailored to impart water solubility and/or compatibility with biological environments (paragraphs 6, 10, 22-25, 31, 45-49, and 56-57; claims 1, 4, 8-10, 12, 14, 20, 23-29, 31, and 33; Figures 1 and 3-4).  The ligand interactive agents are crosslinked via a linking/crosslinking agent, such as hexamethoxymethylmelamine (ibid).  The linking/crosslinking agent provides a binding site for binding the surface modifying ligands to the ligand interactive agents (ibid).  A capping ligand may also be present (ibid).  The ligand interacting agent is preferably isopropyl myristate (the ester of isopropyl alcohol and myristic acid; an ester of a C13 fatty acid) and the surface modifying agent is preferably monomethoxy PEG (ibid).  
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to prepare incorporate the features of Nassani including isopropyl myristate into the drug delivery system of Sailor.  The motivation for this that the quantum dots prepared according to Nassani have the advantage of being compatible with a variety of media and techniques for modifying the surface of nanoparticles to render desired compatibility while maintaining the integrity and photophysical properties of the nanoparticle (Nassani, paragraph 10).

Claims 21-23, 25, 28-33, 36-37, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010008876 to Sailor in view of CN101256190A to Xin (Machine Translation attached).  The relevant portions of Sailor are given above.
Sailor fails to teach a targeting ligand being a monoclonal antibody directed to a target selected from the group enumerated in claim 41. 
Xin teaches quantum dots derivatized with carcinoembryonic antigen CEA can be used to improve targeting efficacy for diagnosis and treatment of breast cancer (Summary of Invention; Technical scheme of the present invention; Claims). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to derivatize the quantum dot with carcinoembryonic antigen CEA.  The motivation for this would have been that by derivatizing the quantum dot with carcinoembryonic antigen CEA, the quantum dot may be used to treat breast cancer. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 25, 27-33, 36-37, and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,610,591.   Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  The patent claims are directed to a light responsive quantum dot (QD) drug delivery system (QD-DDS) comprising water soluble QD nanoparticles loaded with drug molecules, wherein the water soluble QD nanoparticles each have a hydrodynamic size of 10-20 nm and each comprise a core semiconductor material or a core/shell semiconductor material and an outer layer comprising an inner hydrophobic domain, a middle amphiphilic domain, and an outer hydrophilic domain, wherein the inner hydrophobic domain is formed from a ligand interactive agent selected from C.sub.8-20 fatty acids, C.sub.8-20 fatty acid esters, and cholesterol, the middle amphiphilic domain is formed from at least one surface modifying ligand crosslinked to the ligand interactive agent in a solution comprising hexamethoxymethylmelamine, and the outer hydrophilic domain is a coating ligand selected from carboxyls, OH, NH.sub.2, NH.sub.3.sup.+ and SH groups, and wherein the loaded drug molecule enters the domain that correlates with phobicity of the drug molecule and is releasable from the QD-DDS upon excitation of the QD.  This anticipates the instant claims.
Applicant requests that the rejection be held in abeyance.  The examiner’s response is that the rejection is proper and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
April 27, 2022